United States Department of Labor
Employees’ Compensation Appeals Board
______________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Chicago, IL, Employer
)
______________________________________ )
J.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1476
Issued: December 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 10, 2013 appellant filed a timely appeal of the April 25, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On April 11, 2012 appellant then a 47-year-old city carrier, filed a Form CA-2, an
occupational disease claim, alleging lumbago as a result of lifting, walking up stairs and bending
while in the performance of duty. He became aware of his condition and realized that it was
1

5 U.S.C. §§ 8101-8193.

causally related to his employment on June 13, 2011. Appellant stopped work on September 29,
2011 and returned to work at regular duty on December 5, 2011.
Appellant was treated by Dr. Janusz Dudek, a Board-certified family practitioner, from
June 13 to October 28, 2011. Dr. Dudek noted that appellant’s back condition commenced on
June 13, 2011 and referenced a magnetic resonance imaging (MRI) scan which showed a disc
prolapse at L4-S1. He diagnosed active prolapsed disc and opined that appellant could
experience episodes of exacerbation and was not able to perform functions such as walking,
bending, turning, lifting or climbing. Dr. Dudek advised that appellant was not able to work
from November 7 to 9, 2011. In a certificate of health care provider dated October 18, 2011, he
diagnosed low back strain and pain and returned appellant to work on October 21, 2011.
Dr. Dudek recommended physical therapy, anti-inflammatory medicines and muscle relaxants.
On October 28, 2011 he diagnosed lumbago and back pain and checked a box “yes” that
appellant’s condition was due to his employment. Dr. Dudek noted that appellant’s condition
began on June 13, 2011 at work and that he was disabled as of October 29, 2011.
On July 12, 2012 OWCP advised appellant of the evidence needed to establish his claim.
It requested that he submit a physician’s reasoned opinion addressing the causal relationship of
his claimed back condition to specific work factors.
In a statement dated July 24, 2012, appellant indicated that on June 13, 2011 he was
chased by a dog while delivering mail and fell backward off a porch injuring his back. His job
duties included walking, standing, lifting, pushing, pulling and driving for long periods of time.
Appellant had a cortisone injection which helped the pain but had trouble bending, standing and
lifting.
In a June 20, 2011 report, Dr. Dudek stated that appellant reported back pain which began
a week prior while delivering mail. Appellant was chased by a dog and fell down stairs
backwards and struck his back. Dr. Dudek noted bilateral lumbosacral paraspinal muscle
tenderness with a negative straight leg raise. He diagnosed lumbago, migraine and essential
hypertension. Dr. Dudek noted that appellant was disabled from June 13 to 26, 2011 and could
return to work on June 27, 2011 without restrictions. On July 1, 2011 he noted that appellant
reported that his back was improved. Appellant returned to work on June 27, 2011 but could not
work more than a few hours due to low back pain. Dr. Dudek found lumbar spine paraspinal
muscle tenderness. He excused appellant from work from June 27 to July 4, 2011 and released
him to regular duties on July 5, 2011. In reports dated October 28 and November 8, 2011,
Dr. Dudek addressed appellant’s persistent symptoms of low back pain, throbbing and radiating
into his buttocks which was worse with lifting, bending, turning, walking up stairs or pulling and
pushing. He diagnosed backache with radiculopathy and essential hypertension. Appellant was
disabled from November 7 to 9, 2011 and could return to work on November 10, 2011. On
February 10, 2012 Dr. Dudek noted that he treated appellant for chronic back pain. An MRI
scan showed mild to moderate bulging discs. Dr. Dudek noted that appellant was not responding
to pain medications, steroids or therapy and recommended another course of systemic steroids.
He returned appellant to work with restrictions. In an undated attending physician’s
supplemental statement, Dr. Dudek diagnosed backache and bulging disc by MRI scan. He

2

noted that appellant was partially disabled but could return to work on February 11, 2012 subject
to restrictions.
On September 30, 2011 appellant was seen by Dr. Marta Dudek, a Board-certified family
practitioner and an associate of Dr. Janusz Dudek, who noted low back pain which radiated into
the scrotum that began two days prior when he lifted heavy objects. Appellant was treated in an
emergency room the night before for back pain and was diagnosed with a urinary tract infection.
Dr. Marta Dudek diagnosed lumbago and urinary tract infection. On October 18, 2011 appellant
was treated by Dr. Ejiroghene Akpofure, a Board-certified family practitioner, for bladder
infection and low back pain. Dr. Akpofure noted findings of limited range of motion of the back
and diagnosed lumbago, hypertension and recommended physical therapy. An MRI scan of the
lumbar spine dated November 1, 2011 revealed mild disc protrusion at L5-S1 with disc bulging
at L4-5 with no evidence of significant nerve compression or spinal stenosis. A February 17,
2012 radiology report noted that appellant underwent fluoroscopic guided needle localization of
the spine.
In an October 11, 2012 decision, OWCP denied the claim. It found that the medical
evidence was insufficient to establish that appellant’s claimed back condition were causally
related to her work activities.
Appellant requested reconsideration on December 2, 2012. He submitted a June 8, 2012
duty status report and a November 14, 2012 note from Dr. Janusz Dudek, who diagnosed
lumbago and advised that appellant could work with restrictions. On December 1, 2012
Dr. Dudek noted treating appellant since April 2004 for complaint of mechanical low back pain
with radiculopathy reported in 2007. He noted that appellant had a second episode of low back
pain with radiculopathy on March 13, 2009 which was related to a fall. He was treated with
medication, exercise and physical therapy. On June 29, 2010 Dr. Dudek treated appellant for a
work-related accident after appellant was chased by a dog and had a low back injury. He noted
that since the work accident appellant had progressive low back pain with radiculopathy that was
not responding to medication or epidural injections. Dr. Dudek opined that with regard to the
June 2010 work accident appellant suffered from chronic back pain condition that was
significantly exacerbated by the accident. He further opined that his recent lower back pain and
inability to perform his normal duties was related to the work-related accident.
In a decision dated April 25, 2013, OWCP denied modification of the October 11, 2012
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the

3

manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s duties as city carrier included walking, standing, lifting,
pushing, pulling and driving for prolonged periods of time while delivering mail. It is also not
disputed that appellant has been diagnosed with chronic low back pain, lumbago and
radiculopathy in connection with this claim. However, appellant has not submitted sufficient
medical evidence to establish that any of these conditions are causally related to specific
employment factors or conditions.
Reports from Dr. Janusz Dudek noted treating appellant since April 2004 with his first
complaints of mechanical low back pain with radiculopathy in 2007 and a second episode of
lower back pain with radiculopathy on March 13, 2009 related to a fall. On June 29, 20114
appellant reported a work incident where he was chased by a dog and sustained a low back
injury. Dr. Dudek noted that, since that time, appellant had increased low back pain with
radiculopathy. He opined that appellant’s chronic back condition was significantly exacerbated
by the June 2011 work accident and further opined that appellant’s recent lower back pain and
inability to perform his normal duties were related to the work accident. Although Dr. Dudek
supported causal relationship, he did not provide medical rationale explaining the basis of his
conclusory opinion regarding the causal relationship between appellant’s low back pain and
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

4

This appears to be a typographical error and should read June 2011.

4

radiculopathy and work factors.5 He did not explain the process by which prolonged walking
and standing would cause or aggravate the diagnosed conditions why such conditions would not
be due to any nonwork factors.6 In a June 20, 2011 report, Dr. Dudek treated appellant for low
back pain that began a week prior while delivering mail when he was chased by a dog and fell
down stairs hitting his back. He diagnosed lumbago, migraine and essential hypertension.
Dr. Dudek noted that appellant was unable to work June 13 to July 4, 2011 due to his condition.
However, he appears merely to be repeating the history of injury as reported by appellant without
providing his own opinion regarding whether appellant’s condition was work-related. To the
extent that Dr. Dudek is providing his own opinion, he failed to provide a rationalized opinion
regarding the causal relationship between appellant’s lumbar condition and the factors of
employment believed to have caused or contributed to such condition.7 In an October 28, 2011
form report, Dr. Dudek diagnosed lumbago and checked a box “yes” that his condition was due
to his employment. He noted appellant’s condition began on June 13, 2011 while he was
working and indicated that appellant was disabled from October 29, 2011. The Board has held
that an opinion on causal relationship which consists only of a physician checking “yes” to a
medical form report question is of little probative value. Without any explanation or rationale
for the conclusion reached, such report is insufficient to establish causal relationship.8
Therefore, these reports are insufficient to meet appellant’s burden of proof.
Other reports from Dr. Janusz Dudek do not offer a clear opinion on how appellant’s
employment duties caused or aggravated his diagnosed condition.9 Consequently, these reports
are of limited probative value and do not establish appellant’s occupational disease claim.
Appellant also submitted a September 30, 2011 report from Dr. Marta Dudek who treated
him in follow up for low back pain that began two days prior when he was lifting heavy objects.
On October 18, 2011 he was treated by Dr. Akpofure in follow up for bladder infection and low
back pain and who diagnosed lumbago and essential hypertension. However, these reports are
insufficient to establish appellant’s claim as they do not specifically address how work
conditions caused or contributed to any diagnosed medical conditions. The remainder of the
medical evidence, including reports of diagnostic testing, also fail to provide an opinion on the
causal relationship between appellant’s job and his diagnosed lumbar condition. For this reason,
this evidence is not sufficient to meet appellant’s burden of proof.
5

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
6

Although appellant filed a claim for an occupational disease, Dr. Dudek appears rather to attribute appellant’s
condition to the June 13, 2011 incident instead of to work factors occurring over more than one work shift. The
Board notes that an occupational disease claim is appropriate for a condition produced by the work environment
over a period longer than a single workday or shift, while a traumatic injury relates to a condition caused by an
incident or series of incidents or events within a single workday or shift. See 20 C.F.R. § 10.5(y),(ee).
7

Supra note 5.

8

Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006); Lucrecia M. Nielson, 41 ECAB 583,
594 (1991).
9

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

The Board finds that the medical evidence does not establish that appellant’s lumbar
spine condition is causally related to his employment. An award of compensation may not be
based on surmise, conjecture or speculation. Neither the fact that appellant’s condition became
apparent during a period of employment nor the belief that the condition was caused, precipitated
or aggravated by his employment is sufficient to establish causal relationship.10 Causal
relationships must be established by rationalized medical opinion evidence. As noted, the
medical evidence is insufficient to establish appellant’s claim. Consequently, OWCP therefore
properly found that appellant did not meet his burden of proof in establishing his claim.
On appeal, appellant disagrees with OWCP’s decision denying his claim for
compensation and notes that he submitted sufficient evidence to establish his claim. As noted
above, the medical evidence does not establish that appellant’s conditions were causally related
to his employment. Reports from appellant’s physicians failed to provide sufficient medical
rationale explaining how appellant’s injuries were causally related to particular employment
factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

